DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes that the IDS filed 4/4/2022, having two WIPO listings, has not been accompanied by the corresponding references. The other IDS filed 4/4/2022 also has not been filed with the corresponding foreign references. 

Response to Amendment
Amendment filed 3/21/2022 has been entered and fully considered. Claims 1-76, 79 and 80 are cancelled. Claims 77, 78, 81-100 are pending. Claims 99 and 100 are new. No new matter has been added. 
Support for the amendments made to claim 83 can be found in instant published paragraphs [0163]-[0165] and [0187]-[0193] and figures 13-17. 


Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant notes that in the interview conducted 3/16/2022, the rejection of claim 96 was indicated as being overcome by the proposed amendments. 
A further review of the art and the claimed amendments to claim 96 reveals that the current art still applies to claim 96. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_____________________________________________________________________
Claims 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2015/0090279) in view of LIU (US 2013/0160765) and LIU (US 2017/0006916).
With respect to claim 96, CHEN discloses a cartridge (Abstract) comprising a mouthpiece, 112, (Paragraph [0035]); a reservoir, 120, configured to hold vaporizable material (Paragraph [34]); an atomizer component, 130, comprising a porous ceramic substrate that draws vaporizable material in and is exposed to an air flow path, such that when the vaporizable material in the substrate is heated and vaporized, it can exit the device (Paragraphs [0014]-[0024; Figures 1 and 3). In the embodiment of using a porous ceramic as the substrate in CHEN, it is not explicitly disclosed how the heater is arranged. LIU discloses that the heat conducting layer is deposited on the substrate which seals the reservoir. The heat conducting layer is sandwiched between the substrate and an additional substrate (Paragraphs [0035]-[0038]; Figures 3 and 4). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to deposited the electrically conducting heating layer on the substrate of CHEN, and to sandwich the heater between an additional of the substrates (as required by claims 97 and 98) as taught by LIU so that heat is transferred to the substrate and heats the vaporizable material within the substrate. 
The porous ceramic substrate implicitly represents a relatively rigid, non-deformable form of a substrate. 
CHEN does not explicitly disclose that the porous substrate is at least partially disposed in the reservoir. LIU ‘916  discloses that the substrates and heaters are disposed in the end of the reservoir (Figures 5 and 2) so that the liquid does not leak from the reservoir and the transfer of the liquid is uniform (Paragraphs [0077], [0114]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the atomizer assembly of CHEN in the reservoir, as taught by LIU ‘916, so that leakage can be prevented and the distribution of the liquid can be uniform. 
With respect to claims 99 and 100, LIU ‘916 discloses a vaporizer body, 12031 selectively connected to the cartridge (Figures 12 and 13; Paragraphs [0141]-[0144]). 
CHEN discloses that the air inlet is upstream of the connector to the cartridge (Paragraph [0046]; Figure 3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, to provide the inlet (first flow path) in the body of LIU ‘916 so that it can be in fluid communication with the inlet 148, in the connector and then the heater, chimney and reservoir (second flow path). 




Allowable Subject Matter


Claims 77, 78, 81-95 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 77, Figure 1 of BATISTA shows the orientation of the substrate is opposite of that claimed
With respect to claim 83, ALTHORPE et al. discloses that the substrate is non-porous (Paragraph [0037], [0057] [0079]) and that the channel is explicitly described as being designed to prevent the liquid from entering therein (Paragraph [0069] [0080], [0083] and [0084]). Thus, ALTHORPE et al. explicitly teaches away from having the channel except the liquid which is then transferred to the heater by passing through the porous substrate. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745